Citation Nr: 0021203	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of noncompensable for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
postoperative right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in November 1997, after 
having served on active duty for more than 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal was docketed at the Board in 1999.  


FINDINGS OF FACT

1.  Tinnitus was first shown during peacetime service.

2.  The veteran has level I acuity in each ear.

3.  Current manifestations of the veteran's service-connected 
right wrist disability include activity-related discomfort, 
with normal intrinsic musculature and retained motion in 
several excursions; ankylosis of the right wrist is not 
shown. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(1999).  




3.  The criteria for a rating in excess of 10 percent for 
postoperative right wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for right wrist injury, 
postoperative status, for which the RO has assigned a 10 
percent rating pursuant to the provisions of Diagnostic Code 
5215 of the Rating Schedule; and for bilateral hearing loss, 
rated as noncompensable under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to a higher rating is 
asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to either disability for which entitlement to a 
higher rating is currently asserted on appeal.

I.  Service Connection, Tinnitus

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).

The veteran asserts that he currently has tinnitus which had 
its onset several years before he was separated from service.  
In this regard, in conjunction with a hearing conservation 
examination administered the veteran in October 1994, he 
denied experiencing ringing in his ears and service medical 
records are, in their entirety, negative for any reference to 
tinnitus.  Subsequent to service, when the veteran was 
examined by VA in December 1997, he reported having "constant 
bilateral tinnitus" and further indicated that the ringing 
had had its onset "within the last [five] years."  

In considering the veteran's claim for service connection for 
tinnitus, the Board is constrained to observe that, although 
service medical records are negative for any reference to 
tinnitus or complaint of ringing in the ears, the veteran did 
complain of "ringing in [his] ears" on the face of a 
compensation claim which was actually filed in October 1997, 
the month preceding his separation from service.  In 
addition, notwithstanding that tinnitus was not assessed in 
conjunction with the veteran's pertinent examination by VA in 
December 1997, the veteran did in fact complain (in December 
1997) of experiencing bilateral tinnitus (which was "really 
loud" at times) which had had its onset within the then 
preceding five years.  In recognition that the veteran 
affirmatively complained of experiencing tinnitus while yet 
in service and because the Board is satisfied that he has 
tinnitus currently, and despite the fact that his service 
medical records make no reference to tinnitus, the Board is 
of the opinion, resolving reasonable doubt in his favor, that 
his tinnitus was in fact of initial onset while he was yet in 
service.  Service connection for tinnitus is, therefore, 
granted. 38 U.S.C.A. §§ 1131, 5107.  


II.  Increased Rating, Bilateral Hearing Loss

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from bilateral service-connected hearing loss, 
the Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  A noncompensable rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 30 decibels, with speech 
recognition ability of 100 percent correct, (level I), and, 
in the other ear, the pure tone threshold average is 26 
decibels, with speech recognition ability of 96 percent 
correct, (level I).

In conjunction with the veteran's current claim, a VA 
audiometric examination performed in December 1997 revealed 
that the veteran had an average pure tone threshold level of 
26 decibels in the right ear and 30 decibels in the left ear, 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; 
speech recognition ability was 96 and 100 percent correct in 
the right and left ears, respectively.

The veteran complains of hearing loss which is worse on the 
left, to the point that he has difficulty hearing the 
television and radio.  He also states that he has difficulty 
hearing in an environment of background noise.  The Board 
fully acknowledges the veteran's foregoing assertions.  
Nevertheless, under the applicable criteria, as set forth 
above, the veteran's hearing acuity is at level I in each 
ear, and a comparison of these findings with the schedular 
criteria does not demonstrate entitlement to a compensable 
rating.  Accordingly, the assignment of an increased rating 
for the veteran's service-connected bilateral hearing loss is 
not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited VA audiogram do not reflect, relative to either 
ear, puretone thresholds at 1000, 2000, 3000 or 4000 Hertz of 
55 or more decibels, nor a 30 decibels or less threshold at 
1000 Hertz in tandem with a threshold of 70 decibels or more 
at 2000 Hertz.  In view of the latter observation, then, the 
above-referenced revised criteria is of no bearing to alter 
the disposition reached above.  

III.  Increased Rating, Right Wrist Disability

Pursuant to Diagnostic Code 5215, the evaluation of the 
veteran's service-connected right wrist disability turns on 
the extent to which motion in the wrist is restricted.  A 10 
percent rating is warranted if the ability to dorsiflex the 
major or minor wrist is limited to less than 15 degrees, or 
if palmar flexion is limited to in line with the forearm.  In 
accordance with Diagnostic Code 5214, a 30 percent rating is 
warranted if the veteran's major wrist is fixed in ankylosis 
in dorsiflexion to 20 to 30 degrees; a 20 percent rating is 
warranted if the minor wrist is so ankylosed.

The veteran asserts that, when his right wrist "is hurting", 
it is difficult to shake hands with someone.  He also 
indicates that he has made various "adjustments" to reduce 
usage of his right wrist.  In this regard, when he was 
examined by VA in November 1997, at which time the veteran 
indicated that he took Motrin on occasion to relieve right 
wrist discomfort, slight tenderness over the dorsum of the 
right wrist was noted on physical examination.  He was noted 
to be right-handed by history.  Grip strength in the 
veteran's right hand was less than in the left.  Wrist 
flexion and extension on the right was exhibited to 50 
degrees and 30 degrees, respectively.  Motion was exhibited 
in several other excursions, including radial deviation.  
Intrinsic musculature involving the right wrist "seem[ed]" to 
be normal.  The pertinent examination impression was right 
wrist chondromalacia, chronic pain and "with minimal 
disability."  

In considering the veteran's claim for a higher rating for 
his service-connected right wrist disability, the Board has 
no reason to question the veteran's assertion relative to 
experiencing activity-related discomfort in the joint.  
Notwithstanding such consideration, however, the Board is of 
the opinion, in light of the reasoning advanced hereinbelow, 
that a higher rating for his service-connected right wrist 
disability is not in order.  In reaching such conclusion, the 
Board would point out that, while there is some confusion as 
to whether the veteran is left handed (as reflected in 
service medical evidence) or right handed (as was indicated 
on the report of the November 1997 VA examination), his right 
wrist would, in either event, have to be locked in ankylosis 
before a rating in excess of 10 percent might be assigned 
pursuant to Diagnostic Code 5214.  However, since the veteran 
exhibited right wrist motion in several excursions in the 
course of his examination by VA in November 1997, it is clear 
that his right wrist is not fixed in ankylosis.  Therefore, 
an increased rating for his service-connected right wrist 
disability is not warranted.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right wrist, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this regard, the Board is aware 
that the veteran indicated at the November 1997 VA 
examination that he attempts to use his left hand more in an 
effort "to spare" his right wrist.  However, he also 
indicated that he had an ability to do push-ups using only 
his fingertips on the right.  Also, the veteran related that, 
albeit with some soreness afterward, he is able to play a 
round of golf.  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient disablement, relative to the right wrist, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has, finally, also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's right wrist, more 
closely approximate those required for a 20 or 30 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Code 5215.

In addition, as it bears potentially on the veteran's two 
above-addressed claims for a higher rating, the Board has 
considered the discussion recently advanced by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, relative to 
each increased rating issue addressed above, the duration 
between receipt of the veteran's related original claim 
(October 1997) and the assignment of the initial respective 
ratings was quite brief, i.e., only approximately eight 
months.  Given such consideration, and following the Board's 
longitudinal scrutiny of the pertinent evidentiary record, 
the Board is of the view that the cited Fenderson rationale 
does not apply.


ORDER

Service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for postoperative right 
wrist injury is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

